Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 3-29-21 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In step a of claim 1 it is unclear to whether a setting of the stimulating means relates to changing the operational settings of the stimulating means or if the stimulating means are being used on the animal. Further, in the last four lines of claim 1 it is unclear to what the adjusted stimulating operation is in that the term “adjusted” implies that it is different than the stimulating operation claimed earlier in the claim and further, it is unclear to whether the one of a predetermined number of milking operations is the same or different than the milking operations detailed in steps a and b of claim 1.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 incorporates claim 1 which includes similar claim language with respect to the device as seen in claim 9 and therefore is redundant. 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Factors Affecting Milk Flow Traits in Dairy Cows: Results of a Field Study” to Sandrucci et al. (supplied by applicant) in view of WIPO No. 2012/022356 to Maier et al.
Referring to claims 1 and 9, Sandrucci et al. discloses a method/device for milking a dairy animal in milking operations using an automatic milking device comprising milking cups – teat cups detailed on page 1159, an adjustable stimulating means – teat stimulation detailed on page 1159, a milk flow meter – detailed on page 1160, and a control unit – see automatic control detailed on page 1160, wherein the milking device is configured for a stimulating operation comprising, stimulating the dairy animal with the stimulating means for a stimulus time determined prior to the milking operation, to induce a milk let-down reflex – see milk ejection reflex and tactile teat stimulation for ejection of alveolar milk on page 1159, as well as a waiting time, which is determined prior to the milking operation, between an end of the stimulating operation and a start of milking a teat of the dairy animal using one of the milking cups, wherein the stimulus time and/or the waiting time are adjustable by the control unit, and which waiting time may be zero – see pre-milking delay time and teat cup attachment delay time detailed in pages 1159-1164 and applicant has not positively recited in the claim that the waiting time is zero and the method of Sandrucci et al. can have a waiting time of zero if used under continuous operation, the method comprising, a) milking comprising performing one or more milking operations on the dairy animal using the milking cups and a setting of the stimulating means which is set prior to the milking step – see premilking delay time between teat stimulation and teat cup attachment on page 1159, b) measuring comprising measuring a milk flow profile of at least one rear teat or a front teat during each of the one or more milking operations using the milk flow meter – see milk flow meter detailed on page 1160, c) evaluating comprising determining if the milk flow profile of each of the measured milk flow profiles is bimodal using the control unit – see bimodality detailed on pages 1159-1160 and figure 2, and d) adjusting comprising, if at least one of the evaluated milk flow profiles is bimodal, the control unit automatically adjusting the stimulating operation for the dairy animal by extending the stimulus time by a stimulus-extension value and/or extending the waiting time by a waiting-extension value – see conclusions on page 1166 detailing adjustments that can be made based on bimodality. Sandrucci et al. does not disclose steps a) to d) are repeated at least once, including an adjusted stimulating operation and using a predetermined habituation period which comprises one of a predetermined number of milking operations of a predetermined duration. Maier et al. does disclose steps a) to d) are repeated at least once, including an adjusted stimulating operation and using a predetermined habituation period which comprises one of a predetermined number of milking operations of a predetermined duration – see repeating milking process based on milk flow and adjusting operation detailed for example on page 10, page 29 and figures 1a-1j and habituation periods detailed in figures 1k-1n. Therefore it would have been obvious to one of ordinary skill in the art to take the method/device of Sandrucci et al. and add the repeating of steps a) thru d) as disclosed by Maier et al., so as to yield the predictable result of ensuring the process is more accurately applied to the animal so as to produce more milk from the animal and ensure the animal’s health. Further, it is noted that applicant has invoked 35 U.S.C. 112(f) with respect to the claimed stimulating means and as seen in applicant’s originally filed disclosure the stimulating means is detailed as brushes or a separate cleaning cup and the stimulating means detailed in pages 1159-1160 of Sandrucci et al. is at least a functional equivalent to applicant’s brushes or separate cleaning cup in that the stimulating means detailed by Sandrucci et al. provides for the same function as applicant’s brushes and separate cleaning cup being to stimulate the animal’s teats as desired during milking operations. 
Referring to claim 2, Sandrucci et al. as modified by Maier et al. further discloses step d) comprises that, if none of the evaluated milk flow profiles is bimodal, the control unit automatically adjusts the stimulating operation for the dairy animal by shortening the stimulus time by a stimulation-reduction value and/or by shortening the waiting time by a waiting-reduction value – see for example bimodality detailed in pages 1159-1160 and figure 2 of Sandrucci et al. and adjustments that can be made in page 1166 of Sandrucci et al.
Referring to claim 3, Sandrucci et al. as modified by Maier et al. further discloses in step c) the control unit determines a milk flow profile as bimodal if the milk flow reaches a local peak of at least a predetermined value then falls to a local minimum, the decrease exceeding at least a predetermined threshold and then, after at least a predetermined interim period increases again to above the local peak – see bimodality detailed in pages 1159-1160 and figure 2 of Sandrucci et al. and threshold values and time periods detailed in pages 1160-1164 and figures 1-2 of Sandrucci et al.
Referring to claim 4, Sandrucci et al. as modified by Maier et al. further discloses the control unit assigns a value for the bimodality to the milk flow profile based on the local peak and/or said decrease – see pages 1159-1160 and figures 1-2 of Sandrucci et al.
Referring to claim 5, Sandrucci et al. as modified by Maier et al. further discloses in step c) the control unit determines that a milk flow profile is bimodal if the milk flow, from the start of the milk flow, takes longer than a predetermined rise time to reach a peak flow of a main milking phase of the milk flow, and/or if the milk flow from the peak flow of the main milking phase takes longer than a predetermined fall time, before the control unit stops the milking operation – see bimodality detailed in pages 1159-1160 and figure 2 of Sandrucci et al., see time periods detailed in pages 1160-1164 and figures 1-2 of Sandrucci et al. and see adjustments made detailed in page 1166 of Sandrucci et al.
Referring to claim 6, Sandrucci et al. as modified by Maier et al. further discloses wherein the control unit assigns a value for bimodality to the milk flow profile based on the rise time and/or the fall time – see bimodality detailed in pages 1159-1161 and figure 2 of Sandrucci et al.
	Referring to claim 7, Sandrucci et al. as modified by Maier et al. further discloses the control unit automatically adjusts the stimulating in step d) to a degree which depends on the value which is determined for the bimodality – see stimulation and bimodality detailed in pages 1159-1160, 1163 and figures 1-2 of Sandrucci et al.
	Referring to claim 8, Sandrucci et al. as modified by Maier et al. further discloses the habituation period for milking with the adjusted setting is chosen by the control unit based on the stimulus-extension value and/or the waiting-extension value – see bimodality detailed on pages 1159-1160 and bimodality and adjustments detailed on page 1166 of Sandrucci et al.
	Referring to claim 10, Sandrucci et al. as modified by Maier et al. further discloses the stimulating means and the waiting time is greater than zero – see stimulation detailed in pages 1159-1160 of Sandrucci et al. Sandrucci et al. as modified by Maier et al. does not disclose the stimulating means is brushes or a separate cleaning cup. However, it would have been obvious to one of ordinary skill in the art to take the method/device of Sandrucci et al. as modified by Maier et al. and use any suitable stimulating means such as the claimed brushes or separate cleaning cup, so as to yield the predictable result of ensuring teat is stimulated on multiple sides so as to increase the stimulation of the teat as desired. 
	Referring to claim 11, Sandrucci et al. as modified by Maier et al. further discloses the stimulating means is incorporated in the milking cups, and wherein the waiting time is zero – see stimulation detailed in pages 1159-1160 of Sandrucci et al and page 9 of Maier et al.
	Referring to claim 12, Sandrucci et al. as modified by Maier et al. further discloses the dairy animals are milked in groups in the milking system according to a fixed rhythm with fixed milking intervals, and wherein the habituation period is 1 or 2 days – see rhythms and time intervals in pages 1159-1160 and 1164 of Sandrucci et al. and see habituation in figures 1k-1n of Maier et al.
	Referring to claim 13, Sandrucci et al. as modified by Maier et al. further discloses the milking system is a part of a milking parlor for a plurality of dairy animals, which the
system can be visited freely by the dairy animals and wherein the habituation period – see pages 1159-1160 and 1164 of Sandrucci et al. and habituation periods detailed in figures 1k-1n of Maier et al., but does not disclose the habituation period is at least 4 days. However, it would have been obvious to one of ordinary skill in the art to take the method/device of Sandrucci et al. as modified by Maier et al. and use any suitable habituation period including the claimed at least 4 days, so as to yield the predictable result of ensuring proper milking and proper health of the animal as desired. 
	Referring to claim 14, Sandrucci et al. as modified by Maier et al. further discloses the control unit automatically adjusts the stimulation step in d) to a degree which depends on the value which is determined for the bimodality – see bimodality detailed in pages 1159-1160 and adjustments detailed in page 1166 of Sandrucci et al.
	Referring to claim 15, Sandrucci et al. as modified by Maier et al. in c) the control unit
determines a milk flow profile as bimodal if the milk flow reaches a local peak within a predetermined period from the start of the milk flow, then falls to a local minimum, and then, after a time period increases again to above the local peak – see milk flow detailed in pages 1159-1161 and figures 1-2 of Sandrucci et al. and in figures 1a-1l of Maier et al. Sandrucci et al. as modified by Maier et al. does not disclose the local peak is at least 200 g/min, the decrease exceeding at least 100 g/minute or 20% and the time interval is 6 seconds to increase again to the peak. However, it would have been obvious to one of ordinary skill in the art to take the method/device of Sandrucci et al. as modified by Maier et al. and add the local peak, decrease parameters and time intervals as claimed, so as to yield the predictable result of ensuring proper milking and milk flow during operation. 
	Referring to claim 16, Sandrucci et al. as modified by Maier et al. further discloses the control unit assigns a value for the bimodality to the milk flow profile based on a relative decrease after the local peak – see bimodality detailed in pages 1159-1160, 1164 and figures 1-2 of Sandrucci et al.
	Referring to claim 17, Sandrucci et al. as modified by Maier et al. further discloses in c) the control unit determines that a milk flow profile is bimodal – see bimodality detailed in pages 1159-1160 and figure 2 of Sandrucci et al. and the claim limitations of if the milk flow, from the start of the milk flow, takes longer than 30 seconds, to reach a peak flow of a main milking phase of the milk flow, and/or if the milk flow from said peak flow of said main milking phase takes longer than 30 seconds, before the control unit stops the milking operation are not positively recited in the claims given the “if” clause and the method/device of Sandrucci et al. as modified by Maier et al. is at least capable of performing these claim limitations given the automatic controls detailed in Sandrucci et al. and Maier et al.
	Referring to claims 18 and 19, Sandrucci et al. as modified by Maier et al. further discloses the control unit automatically adjusts the stimulation in d) to a degree which depends on the stimulus-extension value and/or waiting extension value which is determined for the bimodality – see bimodality detailed in pages 1159-1160 and figure 2 and adjustments detailed in page 1166 of Sandrucci et al.
	Referring to claim 20, Sandrucci et al. as modified by Maier et al. further discloses the milking system is a part of a milking parlor for a plurality of dairy animals, which the
system can be visited freely by the dairy animals and wherein the habituation period – see pages 1159-1160 and 1164 of Sandrucci et al. and habituation periods detailed in figures 1k-1n of Maier et al., but does not disclose the habituation period is at least a week. However, it would have been obvious to one of ordinary skill in the art to take the method/device of Sandrucci et al. as modified by Maier et al. and use any suitable habituation period including the claimed at least a week, so as to yield the predictable result of ensuring proper milking and proper health of the animal as desired.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to milking devices/methods in general:
	U.S. Pat. No. 6,095,086 to Aurik et al. – shows milking device
	U.S. Pat. No. 7,484,474 to van den Berg et al. – shows milking device
	U.S. Pat. No. 8,646,411 to Wartenhorst et al. – shows milking device
	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643